


117 S1922 IS: Supporting Families Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1922
IN THE SENATE OF THE UNITED STATES

May 27, 2021
Mr. Hickenlooper introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend title II of the Child Abuse Prevention and Treatment Act.


1.Short titleThis Act may be cited as the Supporting Families Act. 2.Child Abuse Prevention and Treatment Act amendments (a)Purpose and authority of community-Based grants for the prevention of child abuse and neglectSection 201 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116) is amended—
(1)in subsection (a), by amending paragraph (2) to read as follows:  (2)to increase access to a continuum of community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, among diverse populations, in order to help families develop protective factors linked to the prevention of child abuse and neglect.; and
(2)in subsection (b)(1)— (A)by redesignating subparagraphs (A) through (H) as subparagraphs (B) through (I), respectively; and
(B)in the matter preceding subparagraph (A), by striking (1) developing, operating, and all that follows through existing strengths that— and inserting the following:  (1)providing community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect in order to help families build protective factors linked to the prevention of child abuse and neglect that—
(A)are accessible, effective, culturally-responsive, and build upon existing strengths;. (b)ApplicationSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended—
(1)in paragraph (11), by striking ; and and inserting a semicolon; (2)in paragraph (12), by striking the period and inserting ; and; and
(3)by adding at the end the following:  (13)a description of how the lead entity will use grant funds received under this title to provide community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, in a manner that— 
(A)helps families build protective factors that are linked to the prevention of child abuse and neglect, including knowledge of parenting and child development, parental resilience, social connections, time-limited and need-based concrete support, and social and emotional development of children;  (B)is trauma-informed, culturally-responsive, and takes into consideration the assets and needs of communities that the entity serves; and 
(C)promotes coordination between local programs, public agencies, and relevant private entities to develop and expand a continuum of primary preventive supports that promote child, parent, and family well-being, with a focus on increasing access to services for diverse populations.. (c)Local program requirementsSection 205(a)(3)(A) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e(a)(3)(A)) is amended—
(1)by redesignating clauses (ii) through (iv) as clauses (iii) through (v), respectively; and (2)by striking clause (i) and inserting the following:

(i)parent support and education programs that build protective factors linked to the prevention of child abuse and neglect; (ii)mutual support and self help, and parent leadership services;.
(d)DefinitionsSection 208 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116h) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
(2)by inserting after paragraph (2) the following:  (3)Protective factors linked to the prevention of child abuse and neglectThe term protective factors linked to the prevention of child abuse and neglect means evidence-based or evidence-informed factors that have been demonstrated to ensure that families are more likely to be healthy and strong and less likely to experience child abuse and neglect. Such factors include knowledge of parenting and child development, parental resilience, social connections, concrete supports in times of need, and support for the social and emotional development of children..

